Name: Commission Decision No 751/77/ECSC of 12 April 1977 amending Decision 73/287/ECSC concerning coking coal and coke for the iron and steel industry in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-04-13

 Avis juridique important|31977S0751Commission Decision No 751/77/ECSC of 12 April 1977 amending Decision 73/287/ECSC concerning coking coal and coke for the iron and steel industry in the Community Official Journal L 091 , 13/04/1977 P. 0007 - 0007 Spanish special edition: Chapter 08 Volume 2 P. 0051 Portuguese special edition Chapter 08 Volume 2 P. 0051 ++++ ( 1 ) OJ No L 259 , 15 . 9 . 1973 , p . 36 . ( 2 ) OJ No L 338 , 7 . 12 . 1976 , p . 19 . ( 3 ) OJ No L 3 , 5 . 1 . 1971 , p . 7 . ( 4 ) OJ No L 63 , 11 . 3 . 1976 , p . 1 . COMMISSION DECISION No 751/77/ECSC of 12 April 1977 amending Decision 73/287/ECSC concerning coking coal and coke for the iron and steel industry in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European coal and Steel Community , and in particular the first paragraph of Article 95 thereof , Having regard to the opinion of the Consultative Committee , With the assent of the Council , Whereas Commission Decision 73/287/ECSC of 25 July 1973 concerning coking coal and coke for the iron and steel industry in the Community ( 1 ) , which ceases to be operative on 31 December 1978 , provides in Articles 1 and 7 for reductions , planned for 1977 and 1978 respectively , in the rates of sales aid and in the amounts of contributions to Community financing due from the Member States and the iron and steel industry , these changes constituting a phased reduction ; Whereas it appeared desirable to propose amendments to the provisions relating to the phased reduction and to other provisions of substance , whilst renewing the present coking coal arrangements ; Whereas the unanimous assent of the Council confined itself to an extension for one year of the present arrangements , which will entail a one-year postponement of the phased reduction in aid contributions ; whereas before the end of April 1977 the Council expects to have reached a decision on all the amendments proposed by the Commission in respect of the coking coal arrangements ; Whereas the provision for the phased reduction for the year 1977 must therefore be deleted ; whereas this must be done with effect from 1 January 1977 ; Whereas the aids and contributions must be expressed in European units of account ( EUA ) in accordance with Decision No 2963/76/ECSC of 1 December 1976 ( 2 ) amending Decision 73/287/ECSC ; Whereas Decision 73/287/ECSC refers in Article 9 to certain provisions of Decision No 3/71/ECSC of 22 December 1970 ( 3 ) ; whereas this latter Decision has been replaced by Decision No 528/76/ECSC of 25 February 1976 ( 4 ) ; whereas it is therefore necessary to amend Article 9 of Decision 73/287/ECSC accordingly , HAS ADOPTED THIS DECISION : Article 1 Decision 73/287/ECSC is hereby amended as follows : 1 . In Article 1 ( b ) , the third sentence is to read as follows : " These rates shall be reduced to 2 * 110 and 1 * 055 EUA respectively for the sixth year of the term of the Decision " . 2 . In Article 7 ( 2 ) ( b ) : ( a ) in the third indent , read : " for the third , fourth and fifth years " for " for the third and fourth years " ; ( b ) the fourth indent is deleted . 3 . In Article 7 ( 2 ) ( c ) : ( a ) in the first indent , read : " for the first five years " for " for the first four years " ; ( b ) the second indent is deleted . 4 . In Article 9 ( 1 ) , for " Articles 6 to 9 of Decision No 3/71/ECSC of 22 December 1970 " read : " Article 6 to 12 of Decision No 528/76/ECSC " . Article 2 This Decision shall have effect from 1 January 1977 and shall apply to deliveries of coking coal and coke made on or after that date . This Decision shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 April 1977 . For the Commission Guido BRUNNER Member of the Commission